 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON HUMES,                                          No. 2:18-cv-1109 MCE DB P
12                             Plaintiff,
13              v.                                        ORDER
14    ROSEVILLE POLICE DEPARTMENT,
15                             Defendant.
16

17            Even though this action closed on October 30, 2019, there remains pending a motion to

18   compel filed by plaintiff. (ECF No. 19.) Because this action is now closed, IT IS HEREBY

19   ORDERED that the Clerk of Court shall term the motion to compel.

20   Dated: January 27, 2020

21

22

23
     /DLB7;
24   DB/Inbox/Routine/hume1109.vacate o


25

26
27

28
                                                          1
